Case: 15-60597      Document: 00513716390         Page: 1    Date Filed: 10/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 15-60597                        October 13, 2016
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
BAYRON TORO ABREGO, also known as Bayron Toro Abrago,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 066 013


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Bayron Toro Abrego, a native and citizen of Honduras, has filed a
petition for review of the order of the Board of Immigration Appeals (BIA)
affirming the denial of his application for withholding of removal. Hernandez
sought withholding of removal based on problems with gangs in Honduras.
       We review the order of the BIA and will consider the underlying decision
of the immigration judge only if it had some impact upon the BIA’s decision.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60597    Document: 00513716390     Page: 2   Date Filed: 10/13/2016


                                 No. 15-60597

Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2011). “To be eligible
for withholding of removal, an applicant must demonstrate a clear probability
of persecution on the basis of race, religion, nationality, membership in a
particular social group, or political opinion.” Chen v. Gonzales, 470 F.3d 1131,
1138 (5th Cir. 2006) (internal quotation marks and citations omitted).
      Abrego contends that he showed past persecution and a clear probability
of future persecution based on his membership in a group of Hondurans who
return to Honduras after living in the United States and refuse affiliation with
gangs. Abrego did not exhaust his claim that he suffered past persecution
because he did not brief it to the BIA, and we lack jurisdiction to review his
argument. See 8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452 (5th
Cir. 2001). In any event, under the substantial evidence standard, the BIA’s
determination that Abrego is not eligible for withholding of removal does not
warrant reversal as Abrego’s purported group is not protected for purposes of
withholding of removal. See Orellana-Monson, 685 F.3d at 517; Chen, 470 F.3d
at 1134.
      The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                       2